Title: From Alexander Hamilton to Nathan Rice, 31 May 1800
From: Hamilton, Alexander
To: Rice, Nathan

Camp Scotch Plains [New Jersey]May 31st. 1800
Sir 
I have directed the D Q M General to furnish the troops when disbanded with transportation to places from which they can conveniently procure conveyance to their respective homes. The sick such of them as cannot be conveyed with their corps will remain in their quarters under the care of a surgeon. The Contractor will supply them as heretofore.
Col. Rice

